Exhibit 99.1 FDA GRANTS FAST TRACK DESIGNATION FOR MESOBLAST’S CELL THERAPY IN CHILDREN WITH ACUTE GRAFT VERSUS HOST DISEASE Melbourne, Australia; and New York, USA, March 7, 2017:Mesoblast Limited (ASX: MSB; Nasdaq: MESO) today announced that the United States Food and Drug Administration (FDA) has granted a Fast Track designation for the use of its cell therapy, MSC-100-IV, to achieve improved overall response rate in children with steroid refractory acute Graft Versus Host Disease (aGVHD). Fast Track designation has the potential to shorten the time to FDA approval of MSC-100-IV for this indication through priority review (shortened FDA review process from 10 to 6 months) anda streamlined rolling review process (completed sections of the Biologics License Application, BLA, can be submitted for FDA review as they become available, instead of waiting for all to be completed).The product candidate's existingOrphan Indication designation may additionally lead to potential commercial benefits following FDA approval. Mesoblast’s application for Fast Track status was supported by the clinical data in 241 pediatric patients with steroid refractory aGVHD who were treated on a single expanded access protocol (EAP) with MSC-100-IV. Overall response rate at Day 28 in this group was 65%, and day 100 survival was significantly improved in children who achieved an overall response at day 28 (82% vs. 39%, log rank p-value <0.0001). The clinical results from the EAP were also used by Mesoblast in earlier discussions with the FDA that initially established the currentaccelerated development pathway for MSC-100-IV asfront-line therapy inchildrenwith steroid-refractory aGVHD.Based on these discussions, Mesoblast believes that a single successful open-label Phase 3 trial will be sufficient for conditional FDA approval. In November 2016, Mesoblast reported that the ongoing 60-patient open label Phase 3 registration trial of MSC-100-IVin children with steroid refractory aGVHDwas successful in a pre-specified interim futility analysis usingthe trial’s primary endpoint of Day 28 overall responses. The futility threshold was established using a Bayesiananalysis method which determined the likelihood of obtaining a statistically significant treatment effect at study completion based on the data observed at this interim time point.Enrollment in this Phase 3 trial is expectedto complete mid-2017 with a top-line read out in 2H CY 2017. In December 2016, Mesoblast entered into exclusive negotiations with Mallinckrodt Pharmaceuticals for a commercial and development partnership to develop product candidates for pediatric and adult aGVHD, outside of Japan and China. MSC-100-IV is marketed as TEMCELL HS Inj.®for acute GVHD in children and adults in Japan by Mesoblast’s licensee, JCR Pharmaceuticals. About Mesoblast Mesoblast Limited (ASX:MSB; Nasdaq:MESO) is a global leader in developing innovative cell-based medicines. The Company has leveraged its proprietary technology platform, which is based on specialized cells known as mesenchymal lineage adult stem cells, to establish a broad portfolio of late-stage product candidates. Mesoblast’s allogeneic, ‘off-the-shelf’ cell product candidates target advanced stages of diseases with high, unmet medical needs including cardiovascular conditions, orthopedic disorders, immunologic and inflammatory disorders and oncologic/hematologic conditions. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
